            Case 20-14645-AJC          Doc 47      Filed 09/24/20   Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov

In re:
         Ricardo Hernandez                      Case No. 20-14645-AJC

            Debtor(s).                          Chapter 13
_________________________/

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Order Continuing

Hearing On Objection to Claim of Wells Fargo was sent to all parties on the attached

service list on September 24, 2020.

Electronically: Nancy K. Neidich, Trustee

First Class Mail:

Debtor(s), Ricardo Hernandez
3574 W 80th Street, Unit 102
Hialeah Gardens, FL 33018-7519

Wells Fargo Bank, N.A.                              Wells Fargo, N.A.
c/o Alex Carmichael, BK Spec.                       Corporation Service Company, R.A.
PO Box 10438, MAC F8235-02F                         1201 Hays Street
Des Moines, IA 50306-0438                           Tallahassee, FL 32301

Wells Fargo Bank, N.A.                              Wells Fargo Bank
c/o Charles W. Scharf, CEO                          c/o Charles W. Scharf, CEO
101 N. Phillips Avenue                              420 Montgomery Street
Sioux Falls, SD 57104                               San Francisco, CA 94104



                                        Respectfully Submitted:

                                        ROBERT SANCHEZ, P.A.
                                        Attorney for Debtor
                                        355 West 49th Street
                                        Hialeah, FL 33012
                                        Tel. 305-687-8008
                                        By:/s/ Robert Sanchez_____________
                                         Robert Sanchez, Esq., FBN#0442161
